DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to Claim 24 has overcome claim objection previously set forth in non-final office action dated 03/02/2022. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-27 in the application. In the previous response, the Applicant amended Claims 1-2, 4-9, 11-12, 15-21, 23-24 and 27. I the present response, the Applicant amended Claims 10, 15, 17 and 24. Accordingly, Claims 1-27 are currently pending in the application.
Response to Arguments
Applicant’s Argument/Remarks filled 05/26/2022 with respect to rejection of Claim 10 and 17 under 35 U.S.C. § 103  has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s Argument/Remarks filled 05/26/2022 with respect to rejection of Claim 1 under 35 U.S.C. § 103  has been fully considered, however not persuasive.
Applicant argues that, combination of cited US 2015/0245539 to Pelletier with cited US 5,293,754 to Mizuno fails to teach or suggest the claimed feature of “when the first volumeter detects that the volume of the cooling medium in the cabinet body exceeds a second preset volume, then a connection between the storage tank and the cabinet body is opened and when the first volumeter detects that the volume of the cooling medium in the cabinet body is restored to the second preset volume , then the connection between the storage tank and the cabinet body is closed”.
In support of this argument, the Applicant reasons that Mizuno is completely silent on the aspect of detecting liquid level of the coolant in the cooling tank (107). Therefore, Mizuno fails to teach or suggest “connection between the second buffer tank (103, “storage tank”) and the cooling tank (107, “cabinet body”) is closed or opened based on liquid level of the coolant in the cooling tank (107, “cabinet body”) detected by the liquid level sensor”. The Examiner respectfully disagrees.
In response to Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCP 1981).
As in this case, Mizuno has been cited to teach or suggest obviousness with respect to controlling level of cooling medium within a coolant tank from a storage tank by means of a connection being opened or closed in response to level of cooling medium within the coolant tank exceeding a preset volume, as cited in rejection of Claim 1 in the non-final office action dated 03/02/2022.
Cabinet body containing cooling medium for partially immersing to-be-cooled device and volumeter sensors within the cabinet body are taught or suggest by Pelletier, as cited in rejection of Claim 1 in the non-final office action dated 03/02/2022.
Accordingly, the Examiner submits that, following MPEP 2111 guidance, in a broadest reasonable interpretation consistent with the specification, Pelletier is properly combined with Mizuno in the non-final office action dated 03/02/2022 to arrive at the Claim 1 invention.  	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier et al (US 2015/0245539) in view of Mizuno (US 5,293,754). 
	Regarding Claim 1, Pelletier (In Fig 2) discloses a cooling apparatus (10) for cooling a to-be-cooled device (CPU), (¶ 28, II. 5-7), (Fig 2), wherein the cooling apparatus comprises: a cabinet body (12) configured to contain a cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) for at least partially immersing the to-be-cooled device (CPU), (¶ 23, II. 5-6); a first volumeter (sensors), (¶ 111, II. 1-3) for detecting a volume of the cooling medium in the cabinet body (12), (¶ 58, II. 4-8), (Fig 2); and a replenishing device (86/70/200/210), (¶ 111, II. 8-13) coupled to the cabinet body (12) and comprising a storage tank (70), (¶ 47, II. 3-10), storing the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8), wherein when the first volumeter (sensors), (¶ 111, II. 1-3) detects that the volume of the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) in the cabinet body (12) is lower than a first preset volume (certain threshold), (¶ 111, II. 8-13), then the cooling medium in the storage tank (70) is transferred from the storage tank into the cabinet body (12), (¶ 111, 8-13).
However, Pelletier does not disclose wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body exceeds a second preset volume, then a connection between the storage tank and the cabinet body is opened, wherein the second preset volume is higher than the first present volume, and 
wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body is restored to the second preset volume, then the connection between the storage tank and the cabinet body is closed.
Instead Mizuno (In Fig 2) teaches wherein when the first volumeter (114/115/116) detects that the volume of the cooling medium (102) in the cabinet body (113) exceeds a second preset volume (preset volume detected by 114/115, Col 4, II. 13-22), then a connection (108) between the storage tank (101) and the cabinet body (113) is opened (Col 4, II. 13-22), wherein the second preset volume (preset volume detected by 114/115) is higher than the first present volume (preset volume detected by 114/116), and 
wherein when the first volumeter (114/115/116) detects that the volume of the cooling medium (102) in the cabinet body (113) is restored to the second preset volume (preset volume detected by 114/115), then the connection (108) between the storage tank (101) and the cabinet body (113) is closed (Col 4, II. 23-30).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno with the first volumeter detecting the volume of the cooling medium in the cabinet body exceeding a second preset volume and opening a connection between the storage tank and cabinet body with second preset volume being higher than the first preset volume and closing the connection when the first volumeter detects the volume of the cooling medium in the cabinet body is restored to the second preset volume to benefit from controlling the level of coolant within the tank to keep the pressure at a predetermined pressure (Mizuno, Col 4, II. 31-38). 
	Regarding Claim 3, Pelletier in view of Mizuno discloses the limitations of claim 1, however Pelletier as modified does not discloses wherein the apparatus further comprising a driving device for driving the cooling medium between the storage tank and the cabinet body.
	Instead Mizuno (In Fig 2) teaches wherein the apparatus (cooling liquid circulation system), (Col 2, II. 37-39) further comprising a driving device (108) for driving the cooling medium (102) between the storage tank (101) and the cabinet body (113).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno with a driving device, driving the cooling medium between the storage tank and the cabinet body to benefit from controlling the level of coolant within the tank to keep the pressure at a predetermined pressure (Mizuno, Col 4, II. 31-38). 
Regarding Claim 5, Pelletier in view of Mizuno discloses the limitations of claim 3, however Pelletier as modified does not teach wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body exceeds the second preset volume, then the driving device drives the cooling medium in the cabinet body into the storage tank, and wherein when the first volumeter detects that the volume of the cooling medium in the cabinet body is restored to the second preset volume, then the driving device stops driving the cooling medium into the storage tank.
Instead Mizuno (In Fig 2) teaches wherein when the first volumeter (114/115/116) detects that the volume of the cooling medium (102) in the cabinet body (113) exceeds the second preset volume (preset volume detected by 114/115, Col 4, II. 13-22), then the driving device (108) drives the cooling medium (102) in the cabinet body (113) into the storage tank (101), (Col 4, II. 13-22), and wherein when the first volumeter (114/115/116) detects that the volume of the cooling medium (102) in the cabinet body (113) is restored to the second preset volume (preset volume detected by 114/115, Col 4, II. 13-22), then the driving device (108) stops driving the cooling medium (102) into the storage tank (101), (Col 4, II. 23-30).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno with a driving device, driving the cooling medium in the cabinet body into the storage tank when the first volumeter detects that the volume of the cooling medium in the cabinet body exceeds the second preset value and the driving device stops driving the cooling medium into the storage tank when the first volumeter detects that volume of the cooling medium in the cabinet body is restored to the second preset volume to benefit from controlling the level of coolant within the tank to keep the pressure at a predetermined pressure (Mizuno, Col 4, II. 31-38). 
Regarding Claim 6, Pelletier in view of Mizuno discloses the limitations of Claim 1, however Pelletier (In Fig 2) further discloses wherein the cooling apparatus (10) further comprising a valve (84/86), (¶ 111, II. 8-13) configured for switching between opening and closing the connection between the storage tank (70) and the cabinet body (12), wherein when the first volumeter (sensors), (¶ 111, II. 1-3) detects that the volume of the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) in the cabinet body (12) is lower than the first preset volume (primary dielectric liquid coolant), (¶ 23, II. 5-8), then the valve (86) is opened so that the connection between the storage tank (70) and the cabinet body (12) is opened, and wherein when the first volumeter (sensors), (¶ 111, II. 1-3) detects that the volume of the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) in the cabinet body (12) reaches the first preset volume (primary dielectric liquid coolant), (¶ 23, II. 5-8), then the valve (84/86) is closed (¶ 111, II. 1-13), (Fig 2).
Regarding Claim 7, Pelletier in view of Mizuno discloses the limitations of claim 6, however Pelletier (In Fig 2) further discloses wherein the cabinet body (12) has a first diversion opening (diversion opening connecting in 12, 82 to 12), (¶ 52, II. 1-2) for guiding the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8), (Fig 1), wherein the storage tank (70) has a second diversion opening (diversion opening in 70, connecting 84/86/82 to 70), (Fig 2) in communication with the first diversion opening (Fig 1), and wherein the valve (84/86) is disposed in a position that is either between the first diversion opening (diversion opening in 12, connecting 82 to 12) and the second diversion opening (diversion opening in 70,  connecting in 84/86/82 to 70), (Fig 1) or inside the storage tank at a position corresponding to the second diversion opening.
Regarding Claim 8, Pelletier in view of Mizuno discloses the limitations of claim 7, however Pelletier (In Fig 2) further discloses wherein the storage tank (70) is disposed above the cabinet body (12), (Fig 1) and wherein the second diversion opening (diversion opening connecting 84/86/82 to 70) is located above the first diversion opening (diversion opening connecting 82 to 12), (Fig 1).
Regarding Claim 9, Pelletier in view of Mizuno discloses the limitations of claim 1, however Pelletier (In Fig 2) further discloses wherein the cooling apparatus (10) further comprising a heat exchanging device (200), (¶ 114, II. 1-5) wherein an end (end 200 attached of 210), (¶ 69, II. 4-9) of the heat exchanging device (200) is coupled to the cabinet body (12), (¶ 69, II. 4-9), (Fig 2) and another end of the heat exchanging device (end of 200 attached to 304), (¶ 71, II. 1-2) is coupled to an external liquid supply apparatus (300), and wherein the heat exchanging device (200) is configured to drive (pumps), (¶ 69, II. 7-9, ¶ 73, II. 1-2, ¶ 115, II. 1-5) the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) to circulate in the cabinet body (12) and to exchange heat (¶ 65, II. 7-10) with the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8), (Fig 1).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Mizuno and further in view of Pforte et al (US 2011/0175737).
	Regarding Claim 2, Pelletier in view of Mizuno discloses the limitations of claim 1, however where Pelletier (In Fig 2) further discloses wherein the apparatus (10) further comprising a second volumeter (80), (¶ 51, II. 1-4) and an alarm device (logic, step 1000), (Fig 11).
However, Pelletier as modified does not disclose wherein a second volumeter and an alarm device communicatively coupled to the second volumeter, wherein the second volumeter is configured to detect a volume of the cooling medium in the storage tank, and wherein when the second volumeter detects that the volume of the cooling medium in the storage tank is lower than a third preset volume, then the alarm device issues an alarm.
Instead Pforte (In Fig 1) teaches wherein a second volumeter (14/16), (¶ 34, II. 5-8) and an alarm device (34), (¶ 44, II. 1-6) communicatively coupled to the second volumeter (¶ 44, II. 1-6), wherein the second volumeter (14/16) is configured to detect a volume (liquid level), (¶ 37, II. 1-2) of the cooling medium (liquid), (¶ 4, II. 1-4) in the storage tank (24), (¶ 37, II. 1-2), (Fig 1), and wherein when the second volumeter (14/16) detects that the volume of the cooling medium (liquid), (¶ 4, II. 1-4) in the storage tank (24) is lower than a third preset volume (specific difference value between 14/16), (¶ 44, II. 1-6), then the alarm device (34) issues an alarm (¶ 44, II. 1-6), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno and further with Pforte with a second volumeter and an alarm device communicatively coupled to the second volumeter, and when the second volumeter detecting volume of cooling medium in the storage tank below a preset volume an alarm device issuing an alarm to benefit from drawing attention of user falling of liquid level before the start of a temperature control of the heating device (Pforte, ¶ 53, II. 1-6). 
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Pelletier in view of Mizuno and further in view of Shelnutt et al (US 2014/0218861).
Regarding Claim 4, Pelletier in view of Mizuno discloses the limitations of claim 3, however where Pelletier (In Fig 2) further discloses wherein when the first volumeter (sensors), (¶ 111, II. 1-3) detects that the volume of the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) in the cabinet body (12), (¶ 58, II. 4-8) is lower than the first preset volume (volume at certain threshold), (¶ 111, II. 8-13), then the connection (82/84/86), (Fig 3) between the storage tank (70/200) and the cabinet body (12) is opened; and wherein when the first volumeter (sensors), (¶ 111, II. 1-3) detects that the volume of the cooling medium (primary dielectric liquid coolant), (¶ 23, II. 5-8) in the cabinet body (12) reaches the second preset volume (volume below certain threshold), then the connection (82/84/86) between the storage tank (70/200) and the cabinet body (12) is closed.
However, Pelletier as modified does not disclose wherein a driving device, drives the cooling medium in the storage tank into the cabinet body at first preset value of volume of cooling medium, and the driving device stops driving the cooling medium into the cabinet body at the second preset value of volume of the cooling medium.
Instead Shelnutt (In Fig 13) further teaches wherein a driving device (1340), (¶ 175, II. 5-8) drives the cooling medium (412), (¶ 169, II. 6-9) in the storage tank (1330) into the cabinet body (400A) at first preset value of volume (preset value of volume at 1310A detected by 1322), (¶ 169, II. 9-13) of cooling medium (Fig 13), and the driving device (1340), (¶ 175, II. 5-8) stops driving the cooling medium (412) into the cabinet body (400A) at the second preset value (preset value of volume at 1305A detected by 1320), (¶ 169, II. 9-13) of volume of the cooling medium (Fig 13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Pelletier with Mizuno and further with Shelnutt with a driving device driving the cooling medium in the storage tank into the cabinet body at the first preset volume of cooling medium and driving device stopping driving the cooling medium into the cabinet body at the second preset volume of the cooling medium to benefit from directly maximizing absorption of heat from the heat dissipation component surrounded by the cooling liquid and replenishing and adjusting the volume of cooling liquid that is changed by liquid coolant expansion and contraction by temperature fluctuation, air infiltration, vaporization, maintenance or servicing operations and ambient pressure changes which could cause significant impact on the performance of the liquid cooled IT equipment up to and including catastrophic failure (Shelnutt, ¶ 6, II. 20-27, ¶ 161, II. 1-9). 
Allowable Subject Matter
Claims 10-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 10-27, the allowability resides in the overall structure of the device as recited in independent Claims 10 and 17, and at least in part because Claims 10 and 17 recite, “an operation of the filtering device is controlled based on a state of the cover”. 
The aforementioned limitation in combination with all remaining limitations of Claims 10 and 17 are believed to render said Claims 10 and 17,  and all Claims dependent therefrom (Claims 11-16 and 18-27) patentable over the art of record. 
The closest art of record is believed to be that of Campbell et al (US 9,622,379 – hereafter “Campbell”).
While Campbell Fig 2A discloses a cover (Col 9, II. 14-17) for the cabinet body (240) and a filter (206) for purifying cooling medium (203) within the cabinet body (240), however neither Campbell, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of claim 15.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835